Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.
The amended claims filed 12/18/20 are acknowledged; claims 1, 3, 4, 6-11, 13, and 15-20 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 6-11, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millberg (WO 2016022029, as cited by Applicant).
CLAIM 1:  Millberg discloses a system for use in a subsea well.  The system comprises a wellhead having a high-pressure housing (1); a tubing hanger (25) landed in the high-pressure housing (Fig. 4a) and set to a specific orientation to suit the subsea well (via position determination unit 100); an orientation tool having an internal orientation feature engages the specific orientation of the tubing hanger (guide ribs 33).  An alignment system for rotationally aligning a subsea tree with respect to the tubing hanger (see Fig. 7a, 7b; discussion of figures); the alignment system comprising an alignment dog (41), the alignment dog provides a course alignment which rotates the subsea tree as a coarse tree alignment feature of the subsea tree moves along an exterior of the wellhead (see pages 9-10).  The 
CLAIM 3:  The orientation tool further interfaces with the tubing hanger via a tubing hanger slot (see Fig. 6). 
CLAIM 4:  A subsea tree oriented with respect to the tubing hanger via engagement with the alignment dog and engagement with the tubing hanger slot (see Background, discussing placement of the system on a vertical Christmas tree). 
CLAIM 6:  The alignment ring is rotatably mounted on the high-pressure housing prior to engagement with the orientation tool (by ROV). 
CLAIM 7:  The alignment ring is transferred from the orientation tool to the high-pressure housing at a subsea location (installation occurs subsea). 
CLAIM 8:  The locking mechanism comprises a threaded member threadably mounted in the alignment ring and oriented to engage the high-pressure housing when rotated (see page 9, lines 5-14 discussing the use of a bolt). 
CLAIM 9:  The orientation tool comprises an ROV handle to enable gripping and rotation of the orientation tool via a remotely operated vehicle (ROV) (see Figs. 3a, 3b, showing ROV handles and discussion therein). 
CLAIM 10:  Millberg discloses a system.  The system comprises a running tool having a tubing hanger tool releasably secured to a tubing hanger (TH 25) set to a specific orientation to suit a subsea well (via unit 100) while the tubing hanger is run down and landed in a wellhead.  The running tool further having an orientation implement interfacing with a known location of a tubing hanger (25) during installation of the tubing hanger in a well at a wellhead (1).  An alignment ring (19) rotatably 
CLAIM 11:  The tubing hanger is landed in a pressure housing of the wellhead (1), the tubing hanger having an orientation slot positioned for engagement with an orientation tool (to receive dog). 
CLAIM 13:  The alignment ring comprises an adjustable locking mechanism (23) to lock the alignment ring at a desired angular position with respect to the wellhead. 
CLAIM 14:  The alignment dog provides a rough alignment and the orientation slot provides a subsequent finer alignment for the subsea tree with the tubing hanger during landing of the subsea tree on the wellhead (see page 9, line 16 – page 10, line 19). 
CLAIM 15:  The alignment ring is rotatably mounted on the pressure housing (by ROV). 
CLAIM 16:
CLAIM 17:  The adjustable locking mechanism comprises a threaded member threadably mounted in the alignment ring and oriented to engage the pressure housing when rotated (see page 9, lines 5-14 discussing the use of a bolt). 
CLAIMS 18-20:  The methods of these claims are inherent to the structures above.
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant asserts the prior art discloses am “orientation check” device and not the claimed “self-orientation system”.  Applicant fails to indicate which claimed element is not disclosed, or which element or combination of elements create the material difference between a “self-orientation system” and an “orientation check” device.  It appears that Applicant is attempting to import limitations from the Specification which are not found in the claims.  As is, the prior art appears to disclose all the claimed elements and thus discloses a “self-orientation system”.  This is supported by the description of Figs. 8a and 8b, which states the system is rotated until the dogs 41 and the ribs 33 are properly aligned and allow the system to fully connect.  The system is set up to orientate via these alignment means.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679